                                                                     USDC SDNY
                                                                     Do   r-ul\1"lL1
                                                                      \._ v
                                                                                ,o~x T'T
                                                                                      ~I

                                                                     ELECTRONICALLY FILEO
UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     DOC#:

                                                                     ~----
                                                                               ---1ii~----
                                                                     DATE FILED: / ,)
                                                                                      :/,          :: --
                                                                                                                    ~d-0
-----------------------------------------------------------X                       ---- ---- - -           - - --   -   -   - -   --- -~ -



WILLIAM DURANT,
                                   Plaintiff,                          19   CIVIL 3591 (JLC)

                 -v-                                                        JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 27, 2020, that the decision of the Commissioner of Social

Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U .S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       January 27, 2020

                                                                     RUBY J. KRAJICK

                                                                        Clerk of Court
                                                               BY:

                                                                        Deputy Clerk
